Case 4:18-cv-00442-ALM-CMC Document 98 Filed 02/18/20 Page 1 of 8 PageID #: 4614



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     Sherman Division


     ED BUTOWSKY, in his Individual               )
     And Professional Capacities                  )
                                                  )
            Plaintiff,                            )
                                                  )
     v.                                           )               Case No. 4:18-cv-442-ALM
                                                  )
                                                  )
     DAVID FOLKENFLIK et al                       )
                                                  )
            Defendants.                           )
                                                  )


                         MOTION FOR LEAVE TO FILE
                         THIRD AMENDED COMPLAINT
            Plaintiff, Ed Butowsky, by counsel, pursuant to Rule 15(a)(2) of the Federal Rules

     of Civil Procedure and Local Rule CV-7, respectfully moves the Court for leave to file an

     amended complaint.

            In accordance with Local Rule CV-7(k), Plaintiff’s Third Amended Complaint is

     being filed immediately after this motion.

                              Memorandum in Support of Motion

            1.      On June 21, 2018, Plaintiff commenced this action by filing a Complaint.

     In his Complaint, Plaintiff stated claims of defamation per se, business disparagement,

     common-law conspiracy and intentional infliction of emotional distress.

            2.      Plaintiff sought leave to amend his complaint to corrects certain

     misnomers, to clarify that Plaintiff is not suing Defendants for reporting on a lawsuit, to

     add claims of defamation that occurred in March 2018, well after the relevant period



                                                  1
Case 4:18-cv-00442-ALM-CMC Document 98 Filed 02/18/20 Page 2 of 8 PageID #: 4615



     discussed the original Complaint, and to add substantial new facts related, inter alia, to

     the conspiracy between Folkenflik and Wigdor, to Defendants’ actual malice, and to the

     presumed and actual damage to Plaintiff’s reputation as an registered investment advisor

     as a result of Defendants’ false charges.

            3.      After Plaintiff filed an amended complaint, the Court entered an Amended

     Scheduling Order [ECF No. 70] that set a deadline for the parties to file amended

     pleadings. Plaintiff timely filed a second amended complaint.

            4.      On January 24, 2020, Plaintiff’s counsel was served with a proposed

     motion for sanctions (the “Motion”). In the Motion, Defendants represent that “three key

     allegations” in Plaintiff’s original complaint that continue to appear in Plaintiff’s second

     amended complaint (“SAC”) violate Rule 11(b)(3)1 of the Federal Rules of Civil

     Procedure (the “Rules”). According to Defendants, those “three key allegations” are:

            ●       “Butowsky was not involved in Wheeler’s investigation and had little
                    conversation with Wheeler”.
                    Compare SAC, ¶¶ 68, 74

            ●       “Butowsky had never seen, and was not a party to, Wheeler’s contract
                    with the Rich family”.
                    Compare SAC, ¶ 73

            ●       “Chapwood …, Butowsky’s business, lost Sally Davis as a customer
                    because of the alleged defamation”.
                    Compare SAC, ¶ 11, fn. 4

     Defendants further represent that Plaintiff’s counsel “either knew the allegations were

     false or failed to make reasonable inquiry under the circumstances”.

            1
                      Rule 11(b)(3) states that by presenting to the court a pleading, an attorney
     certifies that to the best of his knowledge, information, and belief, formed after an inquiry
     reasonable under the circumstances: “(3) the factual contentions have evidentiary support
     or, if specifically so identified, will likely have evidentiary support after a reasonable
     opportunity for further investigation or discovery”.



                                                  2
Case 4:18-cv-00442-ALM-CMC Document 98 Filed 02/18/20 Page 3 of 8 PageID #: 4616



            5.     Plaintiff and his counsel expressly and emphatically deny the allegations

     and accusations in Defendants’ Motion. However, in light of certain evidence that has

     been produced in discovery and as part of a good faith effort to resolve the Motion and

     avoid controversy, Plaintiff agreed to make certain clarifications and corrections to the

     three allegations identified in the Motion pursuant to Rule 11(c)(2).          Specifically,

     Plaintiff agrees to amend the following paragraphs of SAC:

                   Footnote 4:

            “The loss and damage caused to Butowsky’s reputation by Folkenflik’s
            defamation is evidenced by the following email received from one of Butowsky’s
            high net worth clients:




            Fortunately, Chapwood was able to persuade the client to stay on as a customer with
            a different financial advisor. Nonetheless, Chapwood lost millions of dollars in
            investments from this customer and Plaintiff lost income as a direct result. Further,
            Plaintiff’s reputation as a registered investment advisor has been destroyed. He is
            unable to develop new business. He has lost the ability to get referrals from
            Major League Baseball, NBA, etc. He can’t even tell people his last name
            without hesitating, since he knows they will Google him and see all the fake
            stories.”

                   “73. Butowsky was not a party to the contract between Wheeler and the
            Rich family. He was not involved in any discussions between Wheeler and the
            Riches over the terms of a contract. He only agreed to pay for Wheeler’s
            services. Butowsky first saw the contract between Wheeler and the Riches in
            May 2017 months after it was signed.”




                                                 3
Case 4:18-cv-00442-ALM-CMC Document 98 Filed 02/18/20 Page 4 of 8 PageID #: 4617



                    “74. Although Folkenflik made it appear that Butowsky orchestrated
            and directed Wheeler’s murder investigation, in truth Butowsky did not
            personally participate and was not directly involved in Wheeler’s investigation.
            He left the investigating to Wheeler. Butowsky and Wheeler occasionally
            communicated about Wheeler’s investigation. Wheeler regularly updated
            Butowsky on his findings. Folkenflik knew that Butowsky’s involvement was
            limited.”

                    “76. Folkenflik misrepresented Butowsky’s actual involvement in
            Wheeler’s investigation. Folkenflik made it appear as if Butowsky was at the
            center of the investigation, directing Wheeler, telling him what to do (and telling
            Fox what to report). In reality, Butowsky did not direct either Wheeler’s
            investigation or the Fox News reporting. Butowsky shared some tips that he
            received and asked for updates, but he never interviewed witnesses, prepared a
            single draft of any report or story, etc. Butowsky was not the puppet master that
            Folkenflik accused him of being.”

     Plaintiff also proposes adding the following language to paragraph 112:

            “In September 2019, after this lawsuit was filed, the FBI released emails showing
            internal discussions about the Seth Rich murder. The emails were redacted on the
            basis of “investigative technique”, suggesting the FBI had, in fact, conducted an
            investigation related to the murder of Seth Rich. This flatly contradicts the FBI’s
            representations to various Courts – including this one – that it never conducted
            any investigation into the murder. The emails appear to have been distributed
            among high-level officials in the FBI. They support Wheeler’s allegations of a
            high-level cover-up.”

            6.      Rule 15(a)(2) states that the Court should “freely give leave when justice

     so requires.” Leave to amend is not automatic, Jones v. Robinson Prop. Grp., L.P., 427

     F.3d 987, 994 (5th Cir. 2005), but strong policy of the Federal Rules “is to permit liberal

     amendment to facilitate determination of claims on the merits and to prevent litigation

     from becoming a technical exercise in the fine points of pleading.” Dussouy v. Gulf Coast

     Inv. Corp., 660 F.2d 594, 598 (5th Cir. 1981). The Court “may consider a variety of

     factors” when deciding whether to grant leave to amend, “including undue delay, bad

     faith or dilatory motive on the part of the movant, repeated failures to cure deficiencies

     by amendments previously allowed, undue prejudice to the opposing party by virtue of




                                                 4
Case 4:18-cv-00442-ALM-CMC Document 98 Filed 02/18/20 Page 5 of 8 PageID #: 4618



     allowance of the amendment, and futility of the amendment.” Jones, 427 F.3d at 994.

     But Rule 15(a) provides a “strong presumption in favor of granting leave to amend,” Fin.

     Acquisition Partners, LP v. Blackwell, 440 F.3d 278, 291 (5th Cir. 2006), and the Court

     must do so “unless there is a substantial reason to deny leave to amend,” Dussouy, 660

     F.2d at 598; accord Jebaco Inc. v. Harrah’s Operating Co. Inc., 587 F.3d 314, 322 (5th

     Cir. 2009) (“leave to amend is to be granted liberally unless the movant has acted in bad

     faith or with a dilatory motive, granting the motion would cause prejudice, or amendment

     would be futile”).

            7.      Discovery is ongoing. Depositions have not yet been scheduled. Granting

     Plaintiff’s motion and allowing Plaintiff to file a Third Amended Complaint will not

     interfere with any established deadlines or otherwise affect the administration of this

     action. The amendments will allow Plaintiff to clarify and correct certain allegations, so

     as to comply with Rule 11(c)(2). The amendment are not futile.

            8.      A proposed Order is attached as Exhibit “A”.

            Accordingly, for the reasons stated, Plaintiff respectfully requests leave to file his

     Third Amended Complaint.



     DATED:         February 18, 2020



                                Signature of Counsel On Next Page




                                                  5
Case 4:18-cv-00442-ALM-CMC Document 98 Filed 02/18/20 Page 6 of 8 PageID #: 4619



                            ED BUTOWSKY,
                            In his Individual and Professional Capacities



                            By:    /s/ Steven S. Biss
                                   Steven S. Biss (VSB # 32972)
                                   300 West Main Street, Suite 102
                                   Charlottesville, Virginia 22903
                                   Telephone:      (804) 501-8272
                                   Facsimile:      (202) 318-4098
                                   Email:          stevenbiss@earthlink.net

                                   Counsel for the Plaintiff
                                   (Admitted Pro Hac Vice)

                                   Ty Clevenger, Esquire
                                   Texas Bar No. 24034380
                                   P.O. Box 20753
                                   Brooklyn, NY 11202-0753
                                   (979) 985-5289
                                   (979) 530-9523 (Fax)
                                   Email: tyclevenger@yahoo.com

                                   Counsel for the Plaintiff




                                          6
Case 4:18-cv-00442-ALM-CMC Document 98 Filed 02/18/20 Page 7 of 8 PageID #: 4620



                                 CERTIFICATE OF SERVICE

            I hereby certify that on February 18, 2020 a copy of the foregoing was filed

     electronically using the Court’s CM/ECF system, which will send notice of electronic

     filing to counsel for Defendants and all interested parties receiving notices via CM/ECF.




                                   By:    /s/ Steven S. Biss
                                          Steven S. Biss (VSB # 32972)
                                          300 West Main Street, Suite 102
                                          Charlottesville, Virginia 22903
                                          Telephone:      (804) 501-8272
                                          Facsimile:      (202) 318-4098
                                          Email:          stevenbiss@earthlink.net

                                          Counsel for the Plaintiff
                                          (Admitted Pro Hac Vice)

                                          Ty Clevenger, Esquire
                                          Texas Bar No. 24034380
                                          P.O. Box 20753
                                          Brooklyn, NY 11202-0753
                                          (979) 985-5289
                                          (979) 530-9523 (Fax)
                                          Email: tyclevenger@yahoo.com

                                          Counsel for the Plaintiff




                                                 7
Case 4:18-cv-00442-ALM-CMC Document 98 Filed 02/18/20 Page 8 of 8 PageID #: 4621



                              CERTIFICATE OF CONFERENCE

            1.      Counsel has complied with the meet and confer requirement in Local Rule

     CV-7(h).

            2.      Plaintiff’s motion is opposed.

            3.      The personal conferences required by this rule were conducted between

     February 16, 2018 and February 17, 2018. The conferences occurred via email. Via

     email at 7:30 p.m. February 17, 2020, counsel for the Defendants stated that “We oppose

     the filing of the Motion for Leave”.       No reasons were given.       Discussions have

     conclusively ended in an impasse, leaving an open issue for the court to resolve.




                                   By:    /s/ Steven S. Biss
                                          Steven S. Biss (VSB # 32972)
                                          300 West Main Street, Suite 102
                                          Charlottesville, Virginia 22903
                                          Telephone:      (804) 501-8272
                                          Facsimile:      (202) 318-4098
                                          Email:          stevenbiss@earthlink.net

                                          Counsel for the Plaintiff
                                          (Admitted Pro Hac Vice)

                                          Ty Clevenger, Esquire
                                          Texas Bar No. 24034380
                                          P.O. Box 20753
                                          Brooklyn, NY 11202-0753
                                          (979) 985-5289
                                          (979) 530-9523 (Fax)
                                          Email: tyclevenger@yahoo.com

                                          Counsel for the Plaintiff




                                                 8
